Appeal from a judgment (denominated order) of Supreme Court, Monroe County (Siracuse, J.), entered November 18, 2002, which dismissed the CPLR article 78 petition.
It is hereby ordered that the case is held, the decision is reserved and the matter is remitted to respondent for further proceedings in accordance with the following memorandum: Petitioner appeals from a judgment dismissing his CPLR article 78 petition wherein he sought to annul the determination of respondent denying his application for a variance. We are unable on the record before us to review the propriety of Supreme Court’s implicit conclusion that the determination is rational and supported by substantial evidence (cf. Matter of Concerned Citizens of Perinton v Town of Perinton, 261 AD2d 880 [1999], appeal dismissed 93 NY2d 1040 [1999], cert denied sub nom. Nisco v Town of Perinton, 529 US 1111 [2000]). Although respondent held two meetings to discuss petitioner’s application and engaged in a lengthy discussion regarding the application *1344and the standards set forth in Town Law § 267-b (3) (b), respondent failed to articulate the reasons for its determination and failed to set forth findings of fact in its decision. We therefore hold the case, reserve decision and remit the matter to respondent to set forth the factual basis for its determination. Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Hayes, JJ.